EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Panangat on 1/13/22 and on 2/18/22 (see interview summary which made minor change to the preamble of claim 53 and 63).
The application has been amended as follows: 
Claim 53: The claim has been replaced with 

--A method of securing a portion of tissue to a portion of bone using an anchor device, the method comprising:
inserting the anchor device into the portion of bone;
passing a repair suture around the portion of tissue;
shuttling the repair suture through the anchor device using[[with]] a passing loop;
pulling the repair suture to a threshold amount of tension; and
removing an excess tail of the repair suture, 
wherein the anchor device comprises: 
an elongate body having a proximal end, a distal end, a first lumen extending from the proximal end, and a first lateral opening, the first lumen having a sloped region defined by at least one face which is sloped relative to a longitudinal axis of the elongate body, such that the 
a suture locking wedge movably disposed at least partially within the first lumen;
wherein the repair suture is located at least partially in the first lumen of the elongate body between a first side of the suture locking wedge and an internal face of the elongate body opposite the sloped region, and wherein the repair suture is configured to pass through the first lateral opening in the elongate body to contact an exterior surface of the elongate body,
wherein the suture locking wedge is configured to move from a distal unlocked position in which the repair suture is able to slide through the anchor body and optionally the suture locking wedge, to a proximal locked position in which the repair suture is compressed in the first lumen by the first side of the suture locking wedge and the elongate body as a result of the face of the sloped region being in contact with a second side of the suture locking wedge; 
wherein the first lateral opening is distal to the suture locking wedge when the suture locking wedge is in the proximal locked position. --
Claim 54: The claim has been replaced with 

-- The method of claim 53, wherein the repair suture is passed through the portion of tissue.--
Claim 63: The claim has been replaced with 

--An anchor device for repairing soft tissue, the anchor device comprising:
an elongate body having a proximal end, a distal end, a first lumen extending from the proximal end, a first lateral opening, and a second lateral opening located distal to the first lateral opening and on the same side of the elongate body as the first lateral opening, the first 
a suture locking wedge movably disposed at least partially within the first lumen; and
a suture located at least partially in the first lumen of the elongate body between a first side of the suture locking wedge and an internal face of the elongate body opposite the sloped region, and wherein the suture is configured to pass through the first lateral opening in the elongate body to contact an exterior surface of the elongate body; 
wherein the suture locking wedge is configured to move from a distal unlocked position in which the suture is able to slide through the anchor body and optionally the suture locking wedge, to a proximal locked position in which the suture is compressed in the first lumen by the first side of the suture locking wedge and the elongate body as a result of the face of the sloped region being in contact with a second side of the suture locking wedge; 
wherein the first lateral opening and the second lateral opening are distal to the suture locking wedge when the suture locking wedge is in the proximal locked position. --
Claim 64: Cancelled

Claim 65:  Cancelled

Claim 104: The claim has been replaced with 

-- The anchor device of claim 63, further comprising a wedge lumen through the suture locking wedge spaced apart from a proximal tip thereof, wherein the wedge lumen is configured to allow the suture to pass therethrough.--
Claim 105: The claim has been replaced with 

Claim 108: (NEW): The new claim has been added

--The method of claim 53, wherein the passing loop comprises a suture material. –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 53, the closest prior art of record, Mansmann (8,652,173) and Lob (2009/0012522), do not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 53, which recite, inter alia "ALLOWABLE LANGUAGE".  
The art of record when considered alone or in combination neither renders obvious nor anticipates a method of securing a portion of tissue to a portion of bone using an anchor device, where the anchor has an elongate body with a sloped region in a first lumen and a first lateral opening and a suture locking wedge movably disposed at least partially within the first lumen; a repair suture is locked in the lumen between the slope face and the wedge, wherein the suture locking wedge is configured to move from a distal unlocked position in which the repair suture is able to slide through the anchor body and optionally the suture locking wedge, to a proximal locked position in which the repair suture is compressed in the first lumen by the first side of the suture locking wedge and the elongate body as a result of the face of the sloped region being in contact with a second side of the suture locking wedge; wherein the first lateral 
The closest prior arts of record Mansmann teach the suture anchor similar to that of Claim 53, however Mansmann does not disclose the method of attaching the tissue to bone using the anchor as claimed. 
Because none of the prior art documents of record teach a method of securing a portion of tissue to a portion of bone using an anchor device as recited in Claim 53 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claim 53 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Regarding claim 63, the closest prior art of record, Mansmann (8,652,173), Boden (3,953,144), and Lob (2009/0012522), do not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 53, which recite, inter alia "ALLOWABLE LANGUAGE".  
The art of record when considered alone or in combination neither renders obvious nor anticipates a an anchor device comprising an elongate body with a sloped region in a first lumen, a first lateral opening, and a second lateral opening located distal to the first lateral opening and on the same side of the elongate body as the first lateral opening, and a suture locking wedge movably disposed at least partially within the first lumen; a repair suture is locked in the lumen between the slope face and the wedge, wherein the suture locking wedge is configured to move from a distal unlocked position in which the repair suture is able to slide 
The closest prior arts of record Boden and Mansmann teach the suture anchor similar to that of Claim 63, however Boden and Mansmann do not disclose the anchor device having a first lateral opening, and a second lateral opening located distal to the first lateral opening and on the same side of the elongate body as the first lateral opening, wherein the first lateral opening and the second lateral opening are distal to the suture locking wedge when the suture locking wedge is in the proximal locked position, in conjunction with the rest of the claimed limitations. 
Because none of the prior art documents of record teach the claimed anchor device as recited in Claim 63 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claim 63 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771